Exhibit 10.1
     AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE (this “Tri-Party
Agreement”), dated as of July 10, 2009, by and among AMERICAN HONDA FINANCE
CORPORATION (the “Administrator”), UNION BANK, N.A. (formerly UNION BANK OF
CALIFORNIA, N.A.) (the “Prior Trustee”), and U.S. BANK NATIONAL ASSOCIATION (the
“Successor Trustee”).
RECITALS:
     WHEREAS, Honda Auto Receivables 2007-2 Owner Trust (the “Issuer”) and the
Prior Trustee entered into an Indenture dated as of June 1, 2007 (the
“Indenture”); and
     WHEREAS the Issuer, the Administrator, American Honda Receivables Corp., as
depositor (the “Depositor”) and the Prior Trustee entered into an Administration
Agreement dated as of June 1, 2007 (the “Administration Agreement”), pursuant to
which the Administrator was appointed to perform certain duties of the Issuer;
and
     WHEREAS, the Prior Trustee desires to resign as indenture trustee under the
Indenture; and
     WHEREAS, the Administrator, on behalf of the Issuer, desires to appoint the
Successor Trustee as indenture trustee to succeed the Prior Trustee in its
capacity under the Indenture; and
     WHEREAS, the Successor Trustee is willing to accept such appointment as
Successor Trustee under the Indenture;
     NOW, THEREFORE, the Administrator, the Prior Trustee and the Successor
Trustee, for and in consideration of the premises of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby consent and agree as follows:
ARTICLE I
RESIGNATION OF PRIOR TRUSTEE; APPOINTMENT OF SUCCESSOR TRUSTEE
     SECTION 1.01
     (a) Pursuant to Section 6.08 of the Indenture, the Prior Trustee hereby
resigns as trustee under the Indenture.
     (b) The Prior Trustee and the Successor Trustee agree that they will
cooperate in sending all required notices related to this Agreement, including
but not limited to the notice requirements with respect to a registered transfer
agent under Rule 17Ad-16 of the Securities and Exchange Act of 1934, as amended.
The parties contemplate sending all such required notices on or before June
(30), 2009. The parties agree that the Prior Trustee’s resignation shall become
effective on the opening of business on the 10th calendar day following the date
upon which such notices were actually sent (the “Effective Date”) (currently
contemplated to be July (10), 2009).
     (c) The Prior Trustee acknowledges that such resignation shall not become
effective until the later of (i) the opening of business on the first business
day following the date upon which the Prior Trustee receives a fully executed
counterpart of this Tri-Party Agreement and all of the conditions set forth in
Section 1.05 hereof have been satisfied or waived by the Successor Trustee or
(ii) 11:59:59 p.m. (New York time) on July 10, 2009 (the “Effective Date”).

1



--------------------------------------------------------------------------------



 



     (d) The Prior Trustee hereby acknowledges and agrees that until the
Effective Date, it shall continue to serve as indenture trustee under the
Indenture and to have all the rights, powers and duties associated therewith.
     SECTION 1.02 The Prior Trustee hereby assigns, transfers, delivers and
confirms to the Successor Trustee on and after the Effective Date all of its
rights, powers and duties as indenture trustee under the Indenture and in and to
the Collateral and the trust assets, including, without limitation, the
Collection Account, the Note Distribution Account, the Reserve Fund, the Yield
Supplement Account, and the Payahead Account. The Prior Trustee shall execute
and deliver such further instruments and shall do such other things as the
Successor Trustee may reasonably require so as to more fully and certainly vest
and confirm in the Successor Trustee all the rights, powers and duties hereby
assigned, transferred, delivered and confirmed to the Successor Trustee as
Indenture Trustee.
     SECTION 1.03 The Prior Trustee hereby represents and warrants to the
Successor Trustee and the Administrator that:
     (a) No covenant or condition contained in the Indenture has been waived by
the Prior Trustee.
     (b) There is no action, suit or proceeding pending or, to the best of the
knowledge of any responsible officer of the Prior Trustee, threatened against
the Prior Trustee before any court or any governmental authority arising out of
any action or omission by the Prior Trustee as Indenture Trustee under the
Indenture.
     (c) As of the Effective Date, the Prior Trustee will hold no property under
the Indenture.
     (d) Each person who so executed the Notes was duly elected, qualified and
acting as an officer of the Prior Trustee as indenture trustee and empowered to
execute the Notes at the respective times of such execution, and the signature
of such person or persons appearing on such Note is each such person’s genuine
signature.
     (e) This Tri-Party Agreement has been duly authorized, executed and
delivered on behalf of the Prior Trustee and constitutes its legal, valid and
binding obligation.
     (f) To the best of the knowledge of the responsible officers of the Prior
Trustee, no event has occurred and is continuing which is, or after notice or
lapse of time would become, an event of default under Section 5.01 of the
Indenture.
     SECTION 1.04 The Prior Trustee shall retain continued responsibility and
liability for its actions and omissions as indenture trustee under the Indenture
prior to the Effective Date (“Prior Acts”). In no event shall the Prior Trustee
have any liability as a result of the acts or omissions of the Successor
Trustee. In no event shall the Successor Trustee have any liability as the
result of the acts or omissions (including any Prior Acts) of the Prior Trustee.
The Administrator (on behalf of the Issuer) acknowledges its obligation set
forth in Section 6.07 of the Indenture to indemnify the Prior Trustee and its
officers, directors, employees and agents against any and all loss, liability or
expense (including reasonable attorneys’ fees and expenses) incurred by it in
connection with the administration of the trust and the performance of the Prior
Trustee’s duties thereunder not resulting from the Prior Trustee’s willful
misconduct, negligence or bad faith. Such indemnities survive the resignation or
removal of the Prior Trustee or the termination of the Indenture.

2



--------------------------------------------------------------------------------



 



     SECTION 1.05 The Prior Trustee hereby agrees to transfer the following
items to the Successor Trustee on or before the Effective Date:

  a.   Original executed copies of the Indenture and all amendments thereto;    
b.   Registered holder/pledgee lists (including name, address, tax
identification number and detailed holdings for each holder) certified to be
accurate by the Prior Trustee;     c.   Note debt service and loan payment
records;     d.   Account statements for a one year period preceding the
Effective Date for each of the following accounts: Collection Account, Note
Distribution Account, Payahead Account, Yield Supplement Account and Reserve
Account;     e.   All securities and moneys held by the Prior Trustee as
Indenture Trustee pursuant to the Indenture, including all amounts on deposit in
the Accounts;     f.   All DTC FAST held global notes for the 2007-2 series; and
    g.   Such other documentation as the Successor Trustee may reasonably
require in order to accomplish the transfer.

     SECTION 1.06 The Prior Trustee acknowledges that no amounts are owing to it
as Prior Trustee from the trust assets. Notwithstanding the Prior Trustee’s
resignation as Indenture Trustee under the Indenture, the Issuer (or the
Administrator, on its behalf) shall remain obligated to compensate, reimburse
and indemnify the Prior Trustee as provided in the Indenture, including without
limitation Section 6.07 of the Indenture.
ARTICLE II
THE ADMINISTRATOR
     SECTION 2.01 The Administrator (on behalf of the Issuer) hereby accepts the
resignation of the Prior Trustee under the Indenture, pursuant to the
Administrator’s authority (with the consent of the Owner Trustee) under
Section 1.02(h) of the Administration Agreement.
     SECTION 2.02 The Administrator (on behalf of the Issuer) hereby waives any
right it may have to prior notice (written or otherwise) of the Prior Trustee’s
intent to resign as Indenture Trustee in accordance with the Indenture.
     SECTION 2.03 The Administrator (on behalf of the Issuer) confirms that all
of the conditions relating to the appointment of the Successor Trustee under the
Indenture have been satisfied, and the Administrator hereby appoints the
Successor Trustee as Indenture Trustee under the Indenture with the like effect
as if originally named as Indenture Trustee in the Indenture.
     SECTION 2.04 The Administrator (on behalf of the Issuer) hereby represents
and warrants to the Prior Trustee and to the Successor Trustee that:
     (a) The Indenture was validly and lawfully executed and delivered by the
Issuer and the Notes were validly issued by the Issuer;
     (b) No covenant or condition contained in the Indenture has been waived by
the Administrator (on behalf of the Issuer);

3



--------------------------------------------------------------------------------



 



     (c) There is no action, suit or proceeding pending or, to the best of the
Administrator’s knowledge, threatened against the Administrator or the Issuer
before any court or any governmental authority arising out of any action or
omission by the Administrator or the Issuer under the Indenture;
     (d) The Administrator is eligible and qualified to act as administrator
under the Indenture and this Tri-Party Agreement has been duly authorized,
executed and delivered on behalf of the Administrator and constitutes its legal,
valid and binding obligation;
     (e) The Administrator has performed or fulfilled prior to the date hereof,
and will continue to perform and fulfill after the date hereof, each covenant,
agreement, condition, obligation and responsibility under the Administration
Agreement;
     (f) No event has occurred and is continuing which is, or after notice or
lapse of time would become, an event of default under Section 5.01 the
Indenture;
     (g) This Tri-Party Agreement has been duly authorized, executed and
delivered by the Administrator and constitutes its legal, valid and binding
obligation; and
     (h) All the conditions precedent relating to the appointment of the
Successor Trustee under the Indenture have been complied with by the Issuer.
ARTICLE III
THE SUCCESSOR TRUSTEE
     SECTION 3.01 The Successor Trustee hereby represents and warrants to the
Prior Trustee and the Administrator that:

  (a)   the Successor Trustee is eligible and qualified to act as Indenture
Trustee under the Indenture; and     (b)   this Tri-Party Agreement has been
duly authorized, executed and delivered on behalf of the Successor Trustee and
constitutes its legal, valid and binding obligation.

     SECTION 3.02 The Successor Trustee hereby accepts its appointment as
Indenture Trustee under the Indenture as of the Effective Date and accepts the
rights, powers and duties of the indenture trustee under the Indenture, upon the
terms and conditions set forth therein, with like effect as if originally named
as Indenture Trustee under the Indenture.
     SECTION 3.03 The Successor Trustee hereby acknowledges that it has received
from the Prior Indenture Trustee the items specified in Section 1.05 hereof,
except as set forth on Annex I hereto.
     SECTION 3.04 The Successor Trustee acknowledges that if the Administrator
shall fail to send notice of this Tri-Party Agreement of Resignation,
Appointment and Acceptance in accordance with the Section 1.02(a)(xix) of the
Administration Agreement, then the Successor Trustee will do so. The Successor
Trustee acknowledges that it must notify Noteholders of its succession, via
mail, under Section 6.08 of the Indenture.

4



--------------------------------------------------------------------------------



 



ARTICLE IV
MISCELLANEOUS
     SECTION 4.01 This Tri-Party Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of laws principles thereof that would result in the application of the
laws of another jurisdiction.
     SECTION 4.02 This Tri-Party Agreement may be executed in any number of
counterparts each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.
     SECTION 4.03 This Tri-Party Agreement shall be binding upon and inure to
the benefit of the Prior Trustee, the Successor Trustee, the Administrator, the
Issuer and their respective successors and assigns.
     SECTION 4.04 In the event any provision of this Tri-Party Agreement shall
be held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision hereof.
     SECTION 4.05 The Successor Trustee shall be entitled to reasonable
compensation, in accordance with the provisions of the Indenture, for the
services it provides as Indenture Trustee and in such other capacities as to
which it may be appointed.
     SECTION 4.06 To help the government fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account. Accordingly, the Successor Trustee may from time to time request that
the Administrator provide to the Successor Trustee financial statements,
licenses, identification, documentation verifying its formation and existence as
a legal entity and authorization documents from individuals claiming authority
to represent the Administrator (collectively, the “Information”), in each case
necessary for the Successor Trustee to comply with Federal law. The Successor
Trustee hereby agrees to keep all Information confidential and will not disclose
the Information to any other person, except as required by Federal or state law.
     SECTION 4.07 Capitalized terms not otherwise defined herein shall have the
respective meanings assigned to them in the Indenture or, if not contained
therein, in the Sale and Servicing Agreement dated as of June 1, 2007 among the
Issuer, the Administrator and the Depositor.
     SECTION 4.08 In no case shall The Bank of New York Mellon be personally
liable for or on account of any of the statements, representations, warranties,
covenants or obligations stated to be those of the Issuer hereunder, as The Bank
of New York Mellon is acknowledging this Tri-Party Agreement solely in its
capacity as Owner Trustee of the Issuer, and not in its individual capacity.
[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Tri-Party Agreement
to be duly executed and acknowledged all as of the day and year first above
written.

            AMERICAN HONDA FINANCE CORPORATION,
as Administrator
      By:   /s/ Paul C. Honda         Name:   Paul C. Honda        Title:  
Assistant Vice President, Assistant Secretary
and Compliance Officer        UNION BANK, N.A.,
as Prior Trustee
      By:   /s/ Patricia Phillips-Coward         Name:   Patricia
Phillip-Coward        Title:   Vice President        U.S. BANK NATIONAL
ASSOCIATION,
as Successor Trustee
      By:   /s/ Patricia M. Child         Name:   Patricia M. Child       
Title:   Vice President     

Acknowledged and Agreed:

            HONDA AUTO RECEIVABLES 2007-2 OWNER TRUST,
as Issuer
    By:   The Bank of New York Mellon, solely in its capacity as Owner Trustee  
          By:   /s/ John Bobko       Name:   John Bobko      Title:   Vice
President   

Signature Page — Agreement of Resignation, Appointment and Acceptance

 



--------------------------------------------------------------------------------



 



Annex I

 